Case 6:19-cv-01814-CEM-EJK Document 1-3 Filed 09/19/19 Page 1 of 7 PageID 15




                    EXHIBIT “A”
Case 6:19-cv-01814-CEM-EJK Document 1-3 Filed 09/19/19 Page 2 of 7 PageID 16
Case 6:19-cv-01814-CEM-EJK Document 1-3 Filed 09/19/19 Page 3 of 7 PageID 17
Case 6:19-cv-01814-CEM-EJK Document 1-3 Filed 09/19/19 Page 4 of 7 PageID 18
Case 6:19-cv-01814-CEM-EJK Document 1-3 Filed 09/19/19 Page 5 of 7 PageID 19
Case 6:19-cv-01814-CEM-EJK Document 1-3 Filed 09/19/19 Page 6 of 7 PageID 20
Case 6:19-cv-01814-CEM-EJK Document 1-3 Filed 09/19/19 Page 7 of 7 PageID 21
